Judgment unanimously reversed, on the law and on the facts, with costs to defendant-appellant, and the complaint dismissed, with costs. Plaintiff has been awarded a substantial recovery for injuries alleged to have been received when he was assaulted by two strangers while descending a stairway to proceed from one subway platform to another at approximately 2 o’clock in the morning. The ease was submitted to the jury to determine whether or not a member of defendant’s police force failed to exercise reasonable care to protect plaintiff from the assault. The evidence failed to establish that defendant did not exercise the degree of care required of it under the circumstances (ef. Banger v. City of New York, 8 A D 2d 709, affg. 9 Mise 2d 1002). Concur —Botein, P. J., Rabin, Valente, McNally and Bastow, JJ.